Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/21/2019 was received and is being considered by the examiner.

Drawings
The drawings submitted 11/21/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landerer et al. (DE 102015207266, presented in IDS submitted 11/21/2019, US 10862179 used for translation).

With respect to claim 1, Landerer discloses in Fig. 5 an energy store housing (labeled) having a coolant distributor (cooling channel system) for guiding coolant or refrigerant in an interior of the energy store housing (Fig. 1) (Col 7 – Col 8, L 62-67 – L 1-4), comprising:
a cooling connection (fluid connection) of the energy store housing (Fig. 2-4, Col 8 L4-6), the cooling connection (fluid connection) comprising: 
at least one connection pipe part (6 and 7 – first connection unit), which is affixed to the coolant distributor (Fig. 4); 
at least one sealing pipe part (15 and 16 – fluid connection), which extends through a wall of the energy store housing (labeled, Fig. 4) such that, between the sealing pipe part and a wall opening, a gap surrounding the sealing pipe part remains (in absence of attachments 19 and 20 (seals) (Vol 3, L23-33); and 
an attachment (19 and 20 - seal) having at least one attachment pipe part (21 and 22 – axial sealing element) (Fig. 2), 
wherein the connection pipe part (6 and 7), the sealing pipe part (15 and 16), and the attachment pipe part (21 and 22) are components able to be fitted one on the other (Fig. 4) and, in a fitted-together state, form a pipeline via which the coolant distributor is able to be reached from outside of the energy store housing for coolant or refrigerant circulation (Col 5, L 37-39), and 


With respect to claim 2, Landerer discloses one longitudinal end of the connection pipe part (6 and 7) surrounds one longitudinal end, pointing into the energy store housing (labeled), of the sealing pipe part (15 and 16) in a ring-like manner (male/female flange) (Col 3, L 42-68).

With respect to claim 3, Landerer discloses one longitudinal end, pointing out of the energy storage housing (labeled) of the sealing pipe part (15 and 16 – fluid connection) projects into the attachment (Col 3, L 23-33)

With respect to claim 4, Landerer discloses the cooling connection has two connection pipe parts (6 and 7), two sealing pipe parts (15 and 16), and the two attachment pipe parts (21 and 22) (Fig. 4).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Plate-shaped section)]
    PNG
    media_image3.png
    138
    189
    media_image3.png
    Greyscale
With respect to claim 5, Landerer discloses that in a state in which the connection pipe part (6 and 7), the sealing pipe part (15 and 16), and the attachment pipe part (21 and 22) are fitted one on the other, contact between the sealing pipe part and the connection pipe part is sealed off, at least in a liquid-tight manner, and contact between the sealing pipe part and the attachment is sealed off, at least in a liquid-tight manner (Col 3, L 15-21). 

With respect to claim 6, Landerer discloses the attachment (19 and 20) has a plate-shaped section (labeled) from which the at least one attachment pipe part (21 and 22) projects (Fig. 3, above).

With respect to claim 7. Landerer discloses that the at least one attachment pipe part (21 and 22) projects in a manner substantially perpendicular to the plate-shaped section (labeled) (Fig. 3).

With respect to claim 10, Landerer discloses an energy store for a drive of a motor vehicle (Claim 9), comprising: a plurality of energy storage modules (2) which are electrically connected in series or parallel and which each have a plurality of storage cells which are 

With respect to claim 11, Landerer discloses a motor vehicle comprising an energy store according to claim 10 (Col 1, L 17-29). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. as applied to claims 1-7 and 10-11 above in view of Schmid et al. (U.S. 20110206966).

With respect to claim 8, Landerer discloses the attachment (19 and 20), but does not disclose that the attachment is composed of plastic.
Schmid discloses a device for cooling a vehicle battery ([abstract]) and teaches that the attachment (rivet), which is suitable for achieving full area contact, can be made of plastic ([0015]). Schmid further teaches that plastic is desirable because it is economical and easily workable ([0015]).
It would have been obvious for one having ordinary skill of the art at the time that the application was filed to ensure that the attachment (seal) disclosed by Landerer is made of plastic like the attachment (rivet) disclosed by Schmid to ensure adequate workability and low cost. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Landerer et al. as applied to claims 1-7 and 10-11 above in view of Von Borck (U.S. 20120183823).

With respect to claim 9, Landerer discloses a connection pipe part (6 and 7), but does not disclose that the connection pipe part is composed of aluminum. 
Von Borck discloses a battery system with a plurality of cooling circuits ([0034]) and teaches that the connection pipe parts (26 and 28) are made of aluminum (0096]). Von Borck further teaches that the use of aluminum is advantageous because aluminum has low density, which can keep the weight of the battery low ([0144]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727